                                          Case 3:19-cv-03770-WHO Document 273 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ILLUMINA, INC., et al.,                            Case No. 19-cv-03770-WHO
                                                         Plaintiffs,
                                   8
                                                                                            ORDER OF REFERENCE TO
                                                    v.                                      MAGISTRATE JUDGE FOR
                                   9
                                                                                            SETTLEMENT
                                  10     BGI GENOMICS CO., LTD, et al.,
                                                         Defendants.
                                  11

                                  12            Pursuant to Civil Local Rule 72-1, this matter is referred to United States Magistrate Judge
Northern District of California
 United States District Court




                                  13   Alex G. Tse to conduct a settlement conference.

                                  14            The parties will be advised of the date, time and place of the next appearance by notice

                                  15   from the assigned Magistrate Judge.

                                  16            IT IS SO ORDERED.

                                  17   Dated: March 10, 2021

                                  18                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Rev. 10-18
